DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capece et al. (7,967,609).
Regarding claims 1 and 14, Capece et al. disclose a grounding contact configured to electrically couple a first chassis wall (one wall of 10 and 20, figure 2) to a second chassis wall (another wall of 10 and 20), comprising a standoff (31 and 15, figure 2), a magnet (40); and a contact element (35).
Regarding claims 2 and 15, figure 5A shows the standoff is rigidly coupled to the first chassis wall.
 	Regarding claims 3 and 16, figure 5A shows the contact element is directly contacting the second chassis wall.
Regarding claims 4 and 17, figure 5A shows the contact element is disposed between the magnet and the second chassis wall.
 	Regarding claims 5 and 18, figure 5B shows the first chassis wall (the one wall of 20) and the second chassis wall (the another wall of 20) are electrically coupled via the contact element and the standoff.
 	Regarding claims 6 and 19, figure 2 shows the contact element is not rigidly coupled to the first chassis wall.
 	Regarding claims 7 and 20, figure 3 shows the contact element comprises a contact arm (35b), wherein the standoff comprises an arm cutout (upper surface of 25c), and wherein the contact arm and the arm cutout prevent the contact element from detaching from the grounding contact. 
	Regarding claims 8-13, the method claims are identical to those of the apparatus claims, therefore, the method for electrically coupling a first chassis wall and a second chassis wall alone is not a patentable feature.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/26/22.
thanh-tam.le@uspto.gov